Exhibit 10.36

October 11, 2012

Charles H. Abdalian, Jr.

62 Vaughn Hill Road

Bolton, MA 01740

 

  Re: Employment Agreement

Dear Chuck:

On behalf of BG Medicine, Inc. (the “Company”), and the entire Board of
Directors of the Company (the “Board”), I am delighted to offer you employment
with the Company. This offer letter agreement (the “Agreement”) describes the
terms and conditions of such employment.

1. Position.

a. Position and Responsibilities. Your initial position shall be Executive Vice
President, Chief Financial Officer (“CFO”), reporting to the Company’s President
and Chief Executive Officer (“CEO”) or his/her designee. We anticipate that your
employment shall start effective October 18, 2012 (the “Start Date”). In this
key position you shall initially have responsibility for guiding the Company’s
financial goals and objectives, directing budgets and compliance initiatives,
overseeing investment of the Company’s funds and managing financial risks,
supervising cash management activities, executing capital-raising strategies to
support the Company’s expansion and strategic initiatives, as well as financial
reporting to the Board of Directors and the Chief Executive Officer. As you
progress with the Company, your position and assignments are, of course, subject
to change, and you shall also be expected to perform such other and/or different
services for the Company, including broader corporate responsibilities, as may
be assigned to you from time to time by the President and CEO. You agree to
discharge such duties faithfully and diligently and shall dedicate your full
business time to the business and affairs of the Company.

b. Limitation on Outside Activities. While you are employed hereunder, you shall
not undertake any other employment, consultancy, directorship or other work
engagement with any person or entity without the prior written consent of the
Company, provided that nothing contained in this paragraph shall prevent or
limit your right to manage your personal investments on your own personal time,
including, without limitation the right to make passive investments in the
securities of: (i) any entity which you do not control, directly or indirectly,
and which does not compete with the Company, or (ii) any publicly held entity so
long as your aggregate direct and indirect interest does not exceed two percent
(2%) of the issued and outstanding securities of any class of securities of such
publicly held entity. Additionally, so long as such activities do not interfere
with your performance of your duties hereunder (including the devotion of
business time and energies to the business and affairs of the Company, as
described

 

1



--------------------------------------------------------------------------------

above), you also may participate in civic and charitable activities, but shall
not serve in any official capacity, including as a member of a board, without
the prior written approval of the Company.

c. At-Will Employment. This Agreement and the accompanying documents and
agreements summarize and set forth important terms about your employment with
the Company. No provision of this Agreement shall be construed to create an
express or implied promise of employment for any specific period of time. As is
generally true for Company employees, you shall be employed on an at-will basis,
which means that neither you nor the Company is guaranteeing this employment
relationship for any specific period of time. Either of the parties hereto may
choose to end the employment relationship at any time, for any reason, with or
without notice, subject to the provisions hereof. Other than the terms of this
Agreement, the Company reserves the right to alter, supplement or rescind its
employment procedures, benefits or policies (other than the employment at-will
policy) at any time in its sole and absolute discretion and without notice.

2. Compensation.

a. Salary. Your initial base pay shall be at a rate of $12,083.33 on a
semi-monthly basis ($290,000 on an annualized basis), minus customary deductions
for federal and state taxes and the like, payable in periodic installments in
accordance with the Company’s normal payroll practices. Your salary shall be
subject to annual performance review and adjustment in the Company’s sole
discretion. You understand and acknowledge that the annualized amount of this
salary is set forth as a matter of convenience and does not constitute nor shall
be deemed to constitute an agreement by the Company to employ you for any
specific period of time.

b. Annual Performance Bonus. You shall be eligible to receive an annual bonus of
up to forty percent (40%) of your base salary, payable upon the achievement, as
determined by the President and CEO, of specific milestones to be mutually
agreed upon by you and the CEO in writing on an annual basis. The annual bonus,
if any, shall be paid to you no later than March 15th of the calendar year
immediately following the calendar year in which it was earned.

c. Stock Options. Subject to the terms of and contingent upon your execution of
a stock option agreement (the “Option Agreement”) issued pursuant to the
Company’s 2010 Employee, Director and Consultant Stock Plan (the “Stock Plan”),
and subject to Board approval, you shall be granted an option to purchase
140,000 shares of common stock of the Company at an exercise price equal to the
Fair Market Value (as defined in the Stock Plan) of the stock at the time of the
grant. The option shall vest 25% on the first anniversary of the Start Date and
thereafter the remaining 75% shall vest in equal installments on a quarterly
basis on the last day of each quarter over a period of three years following
such first anniversary, provided that you remain employed by the Company on the
vesting day. The aforesaid shall be subject to the specific terms and conditions
of the applicable plan document, which, in the case of inconsistency, shall
govern.

 

2



--------------------------------------------------------------------------------

d. Benefits. You shall be eligible to participate in the Company’s benefit plans
to the same extent as, and subject to the same terms, conditions and limitations
applicable to, other Company employees of similar rank and tenure. Summaries of
each of the Company’s benefit plans are available to you. Any descriptions of
benefits and other compensation arrangements set forth herein are meant to be
summary in form and may be subject to change. If any benefit is subject to a
benefit plan, the terms of that plan shall control. Each calendar year you shall
be eligible to receive four (4) weeks vacation and up to twelve (12) holidays,
as set forth by the Company and subject to the Company’s vacation and holiday
policies as in effect from time to time. Such time off should be scheduled to
minimize disruption to the Company’s operations. These benefits, of course, may
be modified, changed or eliminated from time to time at the sole discretion of
the Company, and the provision of such benefits to you in no way changes or
impacts your status as an at-will employee.

e. Reimbursements. The Company shall reimburse you for all ordinary, reasonable
and documented out-of-pocket business expenses incurred by you in furtherance of
the Company’s business and the performance of your job duties in accordance with
the Company’s policies with respect thereto as in effect from time to time. You
must submit any request for reimbursement no later than forty five (45) days
following the date that such business expense is incurred. All reimbursements
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended, and any successor statute, regulation and guidance thereto
(collectively, the “Code”).

3. Severance Pay and Benefits upon Termination of Employment.

a. Termination Other Than for Cause, Death or Disability. Should the Company
involuntarily terminate your employment for reasons other than for “Cause” or
“Disability” (as these terms are defined in the Stock Plan) or death, and
conditioned upon your execution and non-revocation of a separation agreement
which shall contain, among other things, a full and general release of claims to
the Company and its affiliates and their respective directors, officers, agents
and employees, in a form satisfactory to the Company, and upon your compliance
with your obligations set forth in your Non-Competition, Confidentiality and
Intellectual Property Agreement (the “Confidentiality Agreement,” as described
in Section 6 below), then the Company shall provide you with: (i) payments equal
to nine (9) months of your then current base salary, payable in periodic
installments over nine (9) months in accordance with the Company’s normal
payroll practices; and (ii) if the Company is subject to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) or similar state law and if you
properly elect to receive benefits under COBRA, nine (9) months of your COBRA
premiums at the Company’s normal rate of contribution for employees for your
coverage at the level in effect immediately prior to your termination. If you
are entitled to the payments and benefits described in this paragraph (a), then
you shall not be entitled to the payments and benefits described in paragraph
(b) below.

b. Termination upon a Change of Control. Should the Company involuntarily
terminate your employment within twelve (12) months following the

 

3



--------------------------------------------------------------------------------

consummation of a Change of Control for reasons other than for “Cause” or
“Disability” (as these terms are defined in the Stock Plan) or death, and
conditioned upon your execution of a separation agreement which shall contain,
among other things, a full and general release of claims to the Company and its
affiliates and their respective directors, officers, agents and employees, in a
form satisfactory to the Company, and upon your compliance with your obligations
set forth in the Confidentiality Agreement, then the Company shall provide you
with: (i) payments equal to twelve (12) months of your then current base salary,
payable in periodic installments over twelve (12) months, in accordance with the
Company’s normal payroll practices; and (ii) if the Company is subject to COBRA
or similar state law and if you properly elect to receive benefits under COBRA,
twelve (12) months of your COBRA premiums at the Company’s normal rate of
contribution for employees for your coverage at the level in effect immediately
prior to your termination; and (iii) an amount of your unvested option shares,
equal to the amount in which you would have vested had you remained employed
with the Company for a period of twelve (12) months following the date of
termination, shall become immediately vested and exercisable, subject to the
specific terms and conditions of the Stock Plan, which, in the case of
inconsistency, shall govern. If you are entitled to the payments and benefits
described in this paragraph (b), then you shall not be entitled to the payments
and benefits described in paragraph (a) above.

c. Any severance payments paid under this Section 3 shall commence on the
sixtieth (60th) day following your separation from service, provided that, as
stated above: (i) you sign and do not revoke the above-referenced separation
agreement (which shall be provided to you within five (5) days following a
qualifying separation from employment), and (ii) you continue to comply with the
Confidentiality Agreement.

d. For purposes of this Agreement, “Change of Control” means:

(i) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities (excluding for this purpose any such voting
securities held by the Company or its Affiliates or by any employee benefit plan
of the Company) pursuant to a transaction or a series of related transactions
which the Board does not approve; or

(ii) Merger/Sale of Assets. (A) A merger or consolidation of the Company whether
or not approved by the Board, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or the parent of such
corporation) more than 50% of the total voting power represented by the voting
securities of the Company or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the sale or disposition by the Company of all or
substantially all of the Company’s assets in a transaction requiring stockholder
approval.

 

4



--------------------------------------------------------------------------------

“Change of Control” shall be interpreted, if applicable, in a manner, and
limited to the extent necessary, so that it shall not cause adverse tax
consequences under Section 409A of the Code.

e. Nothing in this Section 3 shall alter your status as an at-will employee.

4. Certifications by You. By signing this Agreement, you are certifying to the
Company that (a) your employment with the Company does not, and shall not,
require you to breach any agreement entered into by you prior to employment with
the Company (e.g., you have not entered into any agreements with previous
employers, including, without limitation, confidentiality, non-competition and
non-solicitation agreements, that are in conflict with your obligations to the
Company); (b) to the extent you are subject to any such restrictive agreements
that may affect your employment with the Company (e.g., confidentiality,
non-competition and non-solicitation agreements that are in conflict with your
obligations to the Company), you have provided the Company with a copy of any
such agreements; (c) your employment with the Company does not violate any
order, judgment or injunction applicable to you, and you have provided the
Company with a copy of any such order, judgment, injunction or agreement which
may be applicable to you; and (d) all facts you have presented or shall present
to the Company are accurate and true, including, but not limited to, all oral
and written statements you have made to the Company pertaining to your
education, training, qualifications, licensing and prior work experience on any
job application, resume or c.v., or in any interview or discussion with the
Company. Please understand that the Company does not want you to disclose any
confidential information belonging to a previous employer or to incorporate the
proprietary information of any previous employer into the Company’s proprietary
information, and expects that you shall abide by restrictive covenants to prior
employers.

5. Required I-9 Documentation. For pug poses of completing the INS 1-9 form, you
must provide the Company with sufficient documentation to demonstrate your
eligibility to work in the United States on or before your first day of
employment. If you have any questions about what documentation you must provide,
please contact Stacie Rader, our Vice President, Human Resources. Your
employment with the Company is conditioned on your eligibility to work in the
United States.

6. Non-Competition, Confidentiality and Intellectual Property and Other
Obligations by You. The Company considers the protection of its confidential
information, proprietary materials and goodwill to be extremely important.
Moreover, as part of your employment with the Company, you have been, and shall
be, exposed to, and provided with, valuable confidential and/or trade secret
information concerning the Company and its present and prospective clients. As a
result, in order to protect the Company’s legitimate business interests, you
agree, as a condition of your employment, to enter into the enclosed
Confidentiality Agreement. You must sign and return the Confidentiality
Agreement before beginning your employment with the Company. Prior to accepting
employment with any subsequent employer, you shall inform any such employer of
any restrictions set forth herein which apply in any way to your activities for
or employment by such employer.

7. Certain Events. In the event you receive payment pursuant to this Agreement
and the Company (or its successor) is later required to restate its financial
statements due in

 

5



--------------------------------------------------------------------------------

whole or in part to the fraud or misconduct attributed to you, then you shall
promptly repay to the Company (or its successor) any such amounts you received
that were based in whole or part on the financial statements that were required
to be restated and you shall not be entitled to any further payments that are
based in whole or part on the financial statements that were required to be
restated. In addition, your bonuses and other incentive-based compensation and
profits on stock sales shall be subject to potential disgorgement pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002.

8. Compliance with Section 409A and 280G of the Code.

a. Notwithstanding any other provision of this Agreement to the contrary, if any
amount (including imputed income) to be paid to you pursuant to this Agreement
as a result of your termination of employment is “deferred compensation” subject
to Section 409A of the Code, and if you are a “Specified Employee” (as defined
under Section 409A of the Code) as of the date of your termination of employment
hereunder, then, to the extent necessary to avoid the imposition of excise taxes
or other penalties under Section 409A of the Code, the payment of benefits, if
any, scheduled to be paid by the Company to you hereunder during the first six
(6)-month period following the date of a termination of employment hereunder
shall not be paid until the date which is the first business day after six
(6) months have elapsed since your termination of employment for any reason
other than death. Any deferred compensation payments delayed in accordance with
the terms of this Section 8.a. shall be paid in a lump sum on the first business
day after six (6) months have elapsed since your termination of employment. Any
other payments shall be made according to the original schedule provided for
herein.

b. If any of the benefits set forth in this Agreement are “deferred
compensation” under Section 409A of the Code, then any termination of employment
triggering payment of such benefits must constitute a “separation from service”
under Section 409A of the Code before distribution of such benefits can
commence. To the extent that the termination of your employment does not
constitute a “separation from service” under Section 409A of the Code (as the
result of further services that are reasonably anticipated to be provided by you
to the Company at the time your employment terminates), any benefits payable
under this Agreement that constitute “deferred compensation” under Section 409A
of the Code shall be delayed until after the date of a subsequent event
constituting a “separation from service” under Section 409A of the Code. For
purposes of clarification, this Section 8.b. shall not cause any forfeiture of
benefits on your part, but shall only act as a delay until such time as a
“separation from service” occurs.

c. It is intended that each installment of the payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the Code. Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A of the Code.

d. Any reimbursements or direct payment of your expenses subject to Section 409A
of the Code shall be for expenses incurred during your lifetime (or during a

 

6



--------------------------------------------------------------------------------

shorter period of time specified in this Agreement), and shall be made no later
than the end of the calendar year following the calendar year in which such
expense is incurred by you. Any reimbursement or right to direct payment of your
expense in one calendar year shall not affect the amount that may be reimbursed
or paid for in any other calendar year, and any reimbursement or payment of your
expense (or right thereto) may not be exchanged or liquidated for another
benefit or payment.

e. Notwithstanding any other provision of this Agreement to the contrary, the
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Section 409A(a)(1) of the
Code. Any provision inconsistent with Section 409A of the Code shall be read out
of the Agreement. For purposes of clarification, this Section 8.e. shall be a
rule of construction and interpretation and nothing in this Section 8.e. shall
cause a forfeiture of benefits on the part of you.

f. If any payment or benefit you would receive under this Agreement, when
combined with any other payment or benefit you receive pursuant to a Change of
Control (for purposes of this section, a “Payment”) would: (i) constitute a
“parachute payment” within the meaning of Section 280G (“Section 280G”) of the
Code; and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be either:
(A) the full amount of such Payment; or (B) such lesser amount (with cash
payments being reduced before stock option compensation) as would result in no
portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employments taxes, income taxes, and the Excise Tax, results in your receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax.

g. The parties intend this Agreement to be in compliance with Section 409A and
Section 280G of the Code. You acknowledge and agree that the Company does not
guarantee any specific tax treatment or tax consequences associated with any
payment or benefit arising under this Agreement or otherwise with respect to
your employment or termination thereof, including but not limited to
consequences related to Section 409A or Section 280G of the Code, and that you
shall be solely responsible for same.

9. General.

a. Integration. This Agreement, together with the Confidentiality Agreement, the
Stock Plan and the Option Agreement and any other agreements specifically
referred to herein, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof.

b. Modification; Amendment; Waiver. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto. The terms and provisions of this Agreement may be waived, or consent for
the departure therefrom granted, only by a written document executed by the
party

 

7



--------------------------------------------------------------------------------

entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

c. Confidentiality. Because our employment discussions and the terms of your
employment are confidential, it is understood that you shall not disclose the
fact or terms of such discussions or the terms of your employment with the
Company to anyone other than your immediate family and your legal or financial
advisor at any time, absent prior written consent from the Company.

d. Assignment. The Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business. You may not assign your rights and obligations hereunder without the
prior written consent of the Company and any such attempted assignment by you
without the prior written consent of the Company shall be void.

e. Choice of Law; Jurisdiction; Waiver of Jury Trial. This Agreement and the
rights and obligations of the parties hereunder shall be construed in accordance
with and governed by the law of the Commonwealth of Massachusetts, without
giving effect to the conflict of law principles thereof. By accepting this
Agreement and offer of employment, you agree that any action, demand, claim or
counterclaim in connection with any aspect of your employment with the Company,
or any separation of employment (whether voluntary or involuntary) from the
Company, shall be brought in the courts of the Commonwealth of Massachusetts or
of the United States of America for the District of Massachusetts, and shall be
resolved by a judge alone, and you waive and forever renounce your right to a
trial before a civil jury.

f. Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to you shall be sent to your last known address in the Company’s records or such
other address as you may specify in writing. Notices to the Company shall be
sent to Attention: Chair, Board of Directors, B.G. Medicine, Inc., 610N Lincoln
Street, Waltham, MA 02451, or to such other Company representative as the
Company may specify in writing, with a copy to Linda Rockett, Esq., Mintz,
Levin, Cohn, Ferris, Glovsky & Popeo, P.C., 1 Financial Center, Boston, MA
02111.

g. Counterparts. This Agreement may be executed in two or more counterparts, and
by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. For all purposes a signature by fax shall be treated as an original.

 

8



--------------------------------------------------------------------------------

The offer of employment contained in this Agreement shall remain open, unless
sooner revoked by the Company, through October 15, 2012.

[Signature Page to Follow]

 

9



--------------------------------------------------------------------------------

Please acknowledge acceptance of this Agreement by signing, dating, and
indicating your start date below. Keep one copy for your files and return one
executed copy to Stacie Rader, SVP, Executive Operations and Human Resources.

Chuck, we look forward to having you on the team.

 

Very truly yours, BG Medicine, Inc. By:  

/s/ Eric Bouvier

Eric Bouvier President and CEO

Accepted and Agreed to:

 

/s/ Charles H. Abdalian, Jr.

Charles H. Abdalian, Jr.

October 18, 2012

Start Date

 

10